  

To: Chief Judge Pamela Pepper et alia.

From: Dekontee Nyah Nessian Bey

Ex Rel: [Josiah Nessian Cook/COOK, JOSIAH NESSIAN/JOSIAH NESSIAN COOK]

In Re: CITATION NO. BC948446-2

Mailing location for correspondence: 456 Harrison Street, Apt. 9, North Fond Du Lac, WI 54937
Date: January 17, 2020

Exhibit A

Affidavit of fact, Quo Warranto, Write of Removal and Information et alia.
Notice to the agent is notice to the principle, notice to the principle is notice to
the agent U.C.C. 1-202

Greetings of peace,

I, Dekontee Nyah Nessian Bey, a Moorish African, National of the dominion of the
Moroccan Empire, rightfully demand that this “case” involving CITATION NO. BC948446-2,
and these alleged “charge(s)”/claim(s) of “Ordinance 630-1" be remove to Consular/Federal
Court on the cause of 28 U.S.C. Section 1332, Diversity of Citizenship. I, a Moor, am a citizen
of the Moroccan Empire, who's dominion includes but is not limited to North, South, and Central
America/Africa/Amexum. Unless proven otherwise, so say plaintiff is a “citizen”/member of the
United States, a Federal corporation (see 28 U.S.C. Section 3002, 15 a.), that was granted the
privilege, through treaty, to conduct business on my ancestral land of North America.

Upon removal, I plead not guilty, and rightfully demand that so say “case” involving
CITATION NO. BC948446-2 and these alleged “charge(s)’/claim(s) of “Ordinance 630-1" be
dismissed for the mere fact that it is my secured right by law to travel the public highways and
byways without the need of a license and/or a permit, a right supported by the law through the
following stare decisis: “The right to Travel; The Right to Mode of Conveyance, The Right to
Locomotion are all absolute rights, and the Police can not make void the exercise of rights.”
State v. Armstead, 0 s. 778,779, and 781: (see Chicago Motor Coach v. Chicago 337 Illinois
200, 169 NE 22, ALR, Ligare v. Chicago 139 ILL. 46, 28 HE 934, Boone v. Clark 214 SW
607, 25 AM jur (1°), Highways, sec. 163): “The Right to Travel upon the public highways and
to transport one’s property thereon, either by carriage or automobile, is not a mere privilege,
which a City may prohibit or permit at will, but a common right, which he/she has under the
right of life, liberty, and the pursuit of happiness.” Thompson v. Smith 154 SE 579: “Traffic
infractions are not a crime.” People v. Battle, 50 Cal. App. 3, step 1, 123 Cal. Rptr. 636,639. Let
it be clear for the record that according to Black’s Law dictionary 4" Edition, that a “Driver” is
“One employed in conducting or operating a coach, carriage, wagon, or other vehicle, with
horses, mules, or other animals, or a bicycle, tricycle, or motor car, though not a street railroad
car.” Wallace v. Woods, 340 Mo. 452, 102 S.W.2d 91, 97: Who by laws of commerce may
require a “License”/permission to “operate” as a “driver” or may require a “License”/permission

1 of 4
Case 2:20-cv-00096-WED Filed 01/21/20 Page 1of4 Document 1-1
 

plate to “operate/conduct” one’s coach, carriage, wagon, or other vehicle, with horses, mules, or
other animals, or a bicycle, tricycle, or motor car, though not a street railroad for the purpose of
“driving.” I Dekontee Nyah Nessian Bey, ex rel COOK, JOSIAH NESSIAN et alia, being a free
Moorish National, guided by the high principles' of Love, Truth, Peace, Freedom, and Justice,
was not “driving” nor “operating/conducting” as a “driver”, I was merely exercising my right to
travel on the public highways/roadways, knowing that I owe the public nothing more than due
care, and keeping in mind that a “right which is free and open to all is not the subject of a
license/permit or tax” (see Chicago v. Collins, 51 NE 907; Freeburg v. Dawson 274 F 240.).
the United States Supreme Court also ruled “No state shall convert a liberty into a privilege,
license it, and attach a fee to it.” Murdock v. Penn., 319 US 105: “[f the state converts a liberty
into a privilege, the citizen can engage in the right with impunity. ” Shuttlesworth v.
Birmingham, 373 US 262.

I, Dekontee Nyah Nessian Bey, am here by calling into force the ‘Treaty of Peace and
Friendship’ between the Moroccan Empire and The United States: 1786 / 1787 / 1836; also
known as the ‘Treaty of Amity and Commerce’. The treaty granted no personam jurisdiction,
subject-matter jurisdiction, nor territorial jurisdiction to the United States over any Moor /
Moorish Estate, except those which pertain to article 21, which applies to the criminal act of
killing or wounding a citizen of the respective nations, to which, the proper venue is consular
courts (also see Sundry Free Moors act of 1790). If the Court is not Consular or Constitutional
with Treaties, it has no Jurisdiction. Any attempt to adjudicate on the part of anyone, being a
Judge, prosecutor or officer of the court in such controversies, is operating on ‘Color of law’ and
‘Color of Authority’ and thus fraudulent (see General Civil Order June 10 2014); being subject to
The United States Codes of Law — Title 18, Chapter 13, Sections 241 & 242; et alia. The
enforcement of treaties is not only enforced by the federal constitution, but also the United
Nation declaration on the rights of indigenous people. If this case proceeds to adjudication, it
must be done so in Consular court due to Diversity of Citizenship. If said case continues and is
adjudicated in any lower court other than Consular Court it is by non-verbal agreement and in its
course, under threat and coercion, which is unlawful, and effects and damages done by such
outcome will be repair by the responsible Court, Judge, and Parties to and of said National’s
request.

If this is a criminal or civil matter then I rightfully demand to face my accuser and to be
informed with the nature of the accusations made against me so that I may properly defend
myself. According to the 6 Amendment and under the rule of discovery, I have the right to see
the sworn and sign affidavit of the alleged injured party, as well as to know who the injured party
is to which I am obligated to provide remedy to. If there is no injured party present nor the agent
of the injured party with a contract between the injured party and his/her agent, who also entered
into the record a sworn affidavit of claims made against me and can attest to the same then that
stands as prima facia evidence that there is no case. Therefore, the “case” and the alleged charges
must be dropped and submitted on the “Public Record”. This document is to be taken and viewed
as a special appearance; as there is no proof that there are any real charges being made against
me or my estate.

2 of 4

Case 2:20-cv-00096-WED Filed 01/21/20 Page 2 of 4 Document 1-1
 

An honorable judge must put aside all biases and make sure this “case” and all other
which will come before him/her be settle justly and peacefully. I hope you are a Judge of such
character. Make it be known to all Officers, Patrolman, Agents and Agentice of the court and the
state of Wisconsin to whom it may concern and put on the Record for the Record that, “Officers
of the court have no immunity, when violating a Constitutional right, from liability. For they are
deemed to know the law.” Owen v. Independence, 100 S.C.T. 1398, 445 US 622: (see
Hoffsomer v. Hayes, 92 Okla 32, 227 F. 417.) I, Dekontee Nyah Nessian Bey, a citizen of the
Moroccan Empire, Ex Rel [Josiah Nessian Cook/JOSIAH NESSIAN COOK/COOK,JOSIAH
NESSIAN et alia]: you will address me as Dekontee Nyah Nessian Bey or Mr. Bey, will
continue to exercise my rights granted to me by the most high Allah and documented in the
Constitution for/of the United States of America, and treaties and other declaration alike: Owe
the public nothing more than due as I stand on the Moorish Principles of Love, Truth, Peace
Freedom and Justice. Any attempt to convert my Constitutional and lawful rights, forward, by
any Federal, State or local government agents or agencies will not be tolerated, and reparations
will be sought. To contribute to the prevention of misidentification, I may Discover one of either
Moorish flag module above this exhibit, be present in my Moorish headdress of a Fez or Turban
or in my natural being.

Submitted by my hand, with a sound mind,

1 Am: ‘Dibert ie. Mylar Meh brrr Say

All rights reserved — U.C.C. 1-308,°A free Moorish African, In Full Life, In Solo Proprio, In
Propria Persona Sui Juris.

C.C.
Chief Judge Pamela Pepper
STATE OF WISCONSIN LAKESIDE MUNICIPAL COURT

3 of 4

Case 2:20-cv-00096-WED Filed 01/21/20 Page 3 of 4 Document 1-1
  

CERTIFICATE OF SERVIVE
I hereby certify that on January 17 , 2020, a complete and accurate copy
of the foregoing was forwarded via U.S. Mail (postage pre-paid) to the following counsel of
record:

Chief Judge Pamela Pepper
Jefferson Court Building

125 S. Jefferson St., Rm. 102
Green Bay, WI 54301-4541

STATE OF WISCONSIN LAKESIDE MUNICIPAL COURT
126 North Main Street (Fond du Lac Police Department Building),
Fond du Lac, WI 54937

4 of 4

Case 2:20-cv-00096-WED Filed 01/21/20 Page 4 of 4 Document 1-1
